Citation Nr: 0307453	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  02-12 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is the widow of a veteran who had active 
service from November 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) purportedly on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for the cause 
of the veteran's death.  On review of the case, the Board 
finds that the RO initially denied the appellant's claim for 
the cause of the veteran's death in March 1994.  The 
appellant requested reconsideration, and the RO again denied 
the claim in July 1994.  In a July 1994 letter notifying the 
appellant of this denial, the RO indicated that if the 
appellant believed the decision was incorrect and wished to 
disagree with the denial, she should complete fully and 
return the enclosed VA Form 21-534.  In August 1994, she 
submitted a statement with the completed form as requested.  
A statement of the case was not issued at the time.  The 
Board finds that she did indeed submit a timely notice of 
disagreement following the RO July 1994 decision.  Hence, 
that decision did not become final and is the decision on 
appeal.


REMAND

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

The RO has not provided the appellant with any notice of the 
provisions of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held that failure to do so is 
a critical procedural error.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the file contains records 
indicating that the veteran was hospitalized at the 
Valladolid District Hospital in Negros Occidental from June 
30, 1992, until his death on July 23, 1992.  The only records 
on file from this 23-day terminal hospital stay are a single 
page history and a discharge summary.  Consequently, the 
evidence needed to consider this claim appears incomplete, 
and further development is necessary.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  Send the appellant notice of the 
provisions of the VCAA and implementing 
regulations, and provide all notice and 
assistance mandated therein.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
2.  Contact the appellant, and with her 
assistance, obtain any outstanding pertinent 
medical records relating to the veteran's 
treatment for disability causing or 
contributing to the cause of his death.  
Specifically noted in this regard are his 
medical records from the Valladolid District 
Hospital in Negros Occidental from June 30, 
1992 to July 23, 1992.  Please obtain 
following types of records: Notes, Discharge 
Summaries, Operative Reports, Consults, 
Imaging (X-Ray, MRI, CT scan), Procedures, 
Problem List, and Confirmed Diagnoses.
3.  Thereafter, the RO should readjudicate the 
claim.  If service connection for the cause of 
the veteran's death remains denied, the 
appellant and her representative (if she has 
one) should be provided an appropriate 
supplemental statement of the case and given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until she is notified.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



